Citation Nr: 0842761	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  97-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  

(The issues of:  entitlement to a permanent and total 
disability rating for the purposes of a non-service-connected 
pension; entitlement to special monthly pension on account of 
need for the regular aid and attendance of another person; 
and, entitlement to a total disability rating based on 
individual unemployability (TDIU), are the subjects of a 
separate decision.)  



REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from March 1973 to May 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In June 2001, a videoconference hearing was held before 
Veterans Law Judge Mary Gallagher.  The hearing transcript is 
in the record.  In October 2001, she issued a decision that 
denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a stomach disorder, granted a 20 percent rating 
for residuals of a fracture of the T8 vertebra, and remanded 
the low back claim for further development.  The requested 
development has been completed and the issue has been 
returned to the Board.  

In August 2008, a hearing was held at the RO, before Veterans 
Law Judge J. A. Markey, who is a Board member participating 
in this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  The hearing transcript is in the record.  


FINDING OF FACT

The veteran's claimed low back disability is not 
etiologically related to service, or to a service-connected 
disability, and arthritis was not manifested in the first 
post service year.  


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by active military service, may not be presumed to 
have been incurred in service, and is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Section 3.159 was 
recently amended, effective May 30, 2008 as to applications 
for benefits pending before VA on or filed thereafter, to 
eliminate the requirement that VA will request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  73 Federal Register 23353 (April 30, 
2008).  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, defined to include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
residuals of a low back injury, by letters dated in April 
2003, June 2003, and July 2006.  The July 2006 letter 
provided the notice as to ratings and effective dates 
required in Dingess.  Thereafter, the veteran was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in March 2007.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, 
the Board concludes that VA has met its duty to notify the 
veteran concerning his claim.  

Duty to Assist

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his available service treatment records 
and VA medical records.  In accordance with the Board's 
October 2001 remand, the veteran was also given VA 
examinations, with medical opinions, in connection with the 
claim.  He has submitted lay statements and provided sworn 
testimony.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
At his August 2008 Board hearing, the veteran and his 
attorney pointed out that there was private hospital 
treatment.  Review of the file shows that the private medical 
records described at the August 2008 hearing are already in 
the file.  Some of the private hospitalizations were for 
conditions not at issue in this case.  Only those relevant to 
the current claim will be discussed in detail below.  Neither 
the veteran nor his representative has indicated that there 
are any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the agency of original 
jurisdiction (AOJ) has properly processed the veteran's claim 
after providing the required notice and that any procedural 
errors in the development and consideration of the claim by 
the originating agency were insignificant and non-prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection for a Low Back Disability - Legal Criteria

At his June 2001 video conference hearing and his August 2008 
Board hearing in person, at the RO, the veteran testified to 
the effect that service connection should be granted for a 
low back disorder because it was incurred in the motor 
vehicle accident in service and has continued to bother him 
since service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 101(16), 
1110; 38 C.F.R. § 3.303.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. 
§ 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, will be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Discussion

Initially, it must be noted that the veteran has a service-
connected disability of the mid-back, an area known as the 
thoracic or dorsal spine.  Specifically, a motor vehicle 
accident in service resulted in the fracture of the 8th 
thoracic vertebra.  This required surgery and placement of 
Harrington rods along that area of the spine.  The result 
disability is currently rated as 40 percent disabling under 
diagnostic code 5235.  See 38 C.F.R. § 4.71a (2008).  The 
veteran is now seeking service connection for a disability of 
the low back or lumbar spine.  

There is no dispute that the veteran meets the first 
requirement for a current disability.  On the April 2004 VA 
examination, X-ray studies disclosed facet joint hypertrophy 
at the L4-L5 and L5-S1 levels.  There was a diagnosis of 
lumbosacral spine degenerative joint disease with moderate 
loss of function due to pain; no evidence of degenerative 
disk disease.  

As to the second criteria, there was a vehicle accident in 
service and the veteran sustained a mid-back injury.  The 
service medical records do not document a low back or lumbar 
spine injury.  There are simply no complaints, findings, or 
diagnoses pertaining to the low back.  

There is no competent medical evidence that arthritis was 
manifested to any degree in the year after the veteran left 
service, so the presumptions under 38 U.S.C.A. §§ 1101, 1112 
(West 2002); and 38 C.F.R. §§ 3.307, 3.309 (2008) do not 
apply.  

The third and final element of service connection requires a 
connection between the disease or injury in service and the 
current disability.  The only evidence of such a connection 
is provided by the veteran's statements and sworn testimony 
to the effect that his lower back has bothered him since the 
injury in service.  

Following service, the veteran had VA examinations in 
February and March 1976.  X-rays showed mild rotoscoliosis of 
the dorsal spine.  There were numerous metallic clips along 
the dorsal spine on the right and Harrington rods were 
present, bilaterally, extending from D5 (T5) to D10 (T10) 
straightening the previous lordosis.  There was a large 
laminectomy defect at those levels.  Neurological and 
surgical examinations resulted in a diagnosis of fracture of 
T8 with incomplete paraplegia, improved.  There were no low 
back complaints, findings, or diagnoses.  

Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, 
the earliest evidence of low back symptomatology was recorded 
in December 1987, over 121/2 years after service.  

Moreover, the summary of the private hospitalization, in 
December 1987, clearly links the low back symptoms to an 
industrial injury in the veteran's civilian job.  The summary 
shows the veteran had a job that required much lifting.  He 
reported that, in November 1987, "he was at work sliding a 
barrel in a forward bent position when he felt a 'pulling' 
feeling in his low back with subsequent immediate onset of 
(L) low back pain."  A computerized tomography scan of the 
lower lumbar spine was interpreted as essentially negative.  
There was very minimal hypertrophy of the facet joints at L4-
5, but the degenerative changes were really quite mild.  
There was a very mild bulge of the L5-S1 disc, but no 
evidence of clinically significant disc herniation.  

X-ray studies done for VA in June 1989 revealed the old 
compression fracture and associated findings at T8.  The 
study of the veteran's lumbar spine was considered to be 
normal for his age.  

On VA examination in June 1991, the veteran complained of his 
back hurting and complained of constant low back pain as well 
as persistent pain.  Although the low back complaints were 
noted, there was no low back diagnosis.  

The veteran was seen at another private hospital in April 
1998, following a motor vehicle accident.  He complained of 
pain at his right ribs and low back.  X-rays disclosed a 
recent fracture of the right 9th rib, prior resection and 
partial regrowth of the right 7th rib, spinal rods, and 
paraspinal surgical clips.  As to the lumbar spine, there was 
a detailed report concluding that the views were normal.  The 
low back diagnosis was an acute myofascial strain.  

On VA spine examination in February 1999, there were no 
specific low back complaints, findings or diagnoses.  

At his June 2001 videoconference hearing, the veteran 
testified that his low back, as well as his mid-back, was 
injured in the vehicle accident in service; and that he has 
continued to have low back as well as mid-back symptoms since 
service.  Similar testimony was provided in person in August 
2008.   

Pursuant to the remand of the Board, the veteran was afforded 
a VA spine examination in April 2004.  The claims folder was 
reviewed and a physical examination conducted.  X-rays 
studies were reviewed.  The pertinent diagnosis was 
lumbosacral spine degenerative joint disease with moderate 
loss of function due to pain; no evidence of disk disease.  
The examiner expressed the opinion that the lumbosacral spine 
pains were unlikely related to his T8 fracture; and also not 
related to service.  

The file contains VA clinical notes through June 2008.  These 
do show back complaints and treatment, but do not link any 
low back disorder to service or to a service-connected 
disability.  

Conclusion

The veteran's low back claim is only supported by his 
statements and sworn testimony of a continuity of low back 
symptoms following service.  These are not persuasive because 
they not only depend on the veteran's recollection but 
require those memories to distinguish his service-connected 
mid-back symptoms from the low back symptoms.  That is, the 
veteran has a service-connected mid-back disability and may 
well recall back pain from that disability, but there is no 
reason to believe his memory is sharp enough to distinguish 
one group of back symptoms from those in a slightly different 
location many years later.  While a lay witness is competent 
to describe what he experiences, including continuing 
symptoms, the Board finds that the veteran's recollection of 
his symptomatology is outweighed to a substantial degree by 
the medical records.  These show that the veteran's low back 
was asymptomatic during service and for many years 
thereafter.  It was not until an injury at work, years after 
service, and a vehicle accident, a few years later, that low 
back symptoms were documented.  In 1998, almost 23 years 
after service, the detailed private X-ray study of the low 
back showed it was still normal.  Additionally, the only 
competent medical opinion was to the effect that the 
veteran's current low back disorder is not related to service 
or to a service-connected disability.  Consequently, the 
medical reports provide a clear preponderance of evidence 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for a low back disability is denied.  



			
J. A. MARKEY                                             MARY 
GALLAGHER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


